Ostrander, J.
(concurring). The first count of the amended declaration avers that plaintiff was injured because of his arm being in contact with a pole, charged with electricity, standing near the track and car. The second count avers the injury to have been caused:
“ By a bolt of electricity falling off from or coming off from the feed wire or trolley wire and overhead electric-appliances used in propelling the said car, * * * said bolt of electricity coming down the side of said car * * * and entered the plaintiff’s body.”
In his opening to the jury, plaintiff’s attorney said:
“We will show it happened by a current of electricity coming down the side of the car and entering the body of the plaintiff. * * * We will show you that the poles were so close to the car, when in motion,- it would be almost impossible for a car to run along; those poles being so close to the car as they are when in motion and the poles-charged with electricity. We will show you that they are, and that the result was that in passing that pole he was-shocked.”
Plaintiff testified on cross-examination as follows:
“ Q. Did the pole come in contact with any part of your hand ?
“A. No, sir; the pole came in contact with nothing.”
Again:
“ Q. Did you have your hand outside the car ?
“A. No, sir; I-did not.”
I agree in affirming the judgment upon the ground that the testimony for the plaintiff does not tend to prove that *661he was injured by electricity, and upon the further ground that the testimony did not tend to make a case within the ■averments of the declaration or the opening statement of counsel for the plaintiff. I am not clear that, under the circumstances disclosed, if the declaration had set out a case of injury by electricity and such injury was shown, plaintiff would be bound to account for the presence of ■the current of electricity in the car.
Blair and Montgomery, JJ., concurred with Ostrander, J.